DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note on Claim Interpretation
The examiner notes that the fastening element as described in claim 3 is the same fastening element as described in claim 1, however, this does not appear to represent what is shown in the drawings and described in the specification. The examiner recommends the applicant review the terminology for the elements in claims 1, 3, and 4 to adequately differentiate separate structures and to further review which of the two claimed walls the structures are attached to in claim 4. The examiner is willing to conduct an interview to clarify the interpretation of the claims. The examiner, Anna Goldberg-Richmeier, whose telephone number is (571)270-3873 can normally be reached on Mon-Thu 9:00am-6:00pm EST.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular fastening strip attaching the adhesive element to the outer surface of the second one of the two walls as described in claim 4 and the adhesive element being connected to a fixing surface having a projection on a human body as described in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner recommends reviewing the terminology for elements in the claims since it appears by the specification and the drawings that the fastening elements of claims 1 and 3 might be intended to be different structures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no antecedent basis for the fastening surface that is provided on a surface of the locking tab as described in claim 1 to be “an adhesive element consisting of two layers, an outer layer of which having a hook-and- loop closure and a separating projection projecting from the adhesive element” as recited in claim 3; “wherein the adhesive element is attached to the outer surface of the second one of the two walls by way of a circular fastening strip” as recited in claim 4; and “wherein the adhesive element is connected to a fixing surface having a projection on a human body” as described in claim 5. The examiner recommends reviewing the terminology for elements in the claims since it appears by the specification and the drawings that the fastening elements of claims 1 and 3 might be intended to be different structures. 

Claim Objections
Claim 1 is objected to because it is not immediately clear that the two symmetrically overlapping walls of the support unit are not referring to the same walls as the two walls that make up the double-walled housing. 
Claims 7 and 9 are objected to because the limitation of “an infusion” seems to missing a word after infusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “where the fastening element is an adhesive element consisting of two layers, an outer layer of which having a hook-and- loop closure”. It is unclear how the adhesive layer consists of only two layers while at the same time the outer layer has a hook layer and a loop layer forming a closure. 
Claims 8 and 10 recite the limitation "the pressure and pressure relief device”.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 is interpreted to read on a human organism because in the limitation “wherein the adhesive element is connected to a fixing surface having a projection on a human body”, the fixing surface having a projection is positively recited as being on a human body, which encompasses a human organism. For the purpose of examination the limitation is being interpreted as “the fixing surface having a projection configured to be on a human body”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 201418921 Y) in view of Miller et al. (US 2010/0204649 A1), Scholl et al. (WO 2017/184777 A1), Marak et al. (US 2010/0324532 A1), and Lacroix (EP 0676214 A1). 
Regarding claim 1, Pi et al. discloses a pressure infusion device (Fig 1), comprising: a cannula (7 Fig 1), at least one flow regulator (4 Fig 1), and a valve assembly (5 Fig 1, [0035] “The positive pressure connector 5 is composed of a one-way valve”); 	a support unit (16 Fig 1) formed of a flexible material ([0045] “The upper and lower inner surfaces of the pressure bag 16 are made of elastic materials”) and having an air-filled double- walled housing (see double walls of 16 Fig 3) to which a gas line (17 Fig 1) is hermetically connected ([0040], the gas line would be hermetically connected to allow pressurization of the air-filled housing), the support unit being configured to retain an infusion bag (1 Fig 1) in a compartment of the air-filled double-walled housing ([0045] “the liquid medicine bag 1 is put into the pressure bag 16”, see dashed lines Fig 1); a pressure gauge (19 Fig 1) mounted on the gas line, and further connected to a rubber pump (21 Fig 1) with a valve (20 Fig 1) positioned therebetween. However, Pi et al. fails to disclose a three-pole coupling unit, ends of the gas line being connected to a first pole and a second pole of the three-pole coupling unit; the pressure gauge and a pressure control unit mounted on the gas line and connected to a third pole of the three-pole coupling unit, and further connected to the rubber pump with the valve positioned therebetween; the support unit having two walls that are symmetrically /overlapping and having at least two sides of which are fixed to one another such that the infusion bag can be placed in a compartment defined between the two walls; at least one edge of a first one of the two walls comprising a locking tab projecting laterally beyond the support unit, a surface of the locking tab being provided with a fastening element; an outer surface of a second one of the two walls being provided with a hook- and-loop fastener, wherein the hook-and-loop fastener is 
Miller et al. teaches a pressure control unit (120 Fig 8B) mounted on the gas line (130 Fig 8B). It would have been obvious to one of ordinary skill at the time of effective filing for the infusion device of Pi et al. to include a pressure control unit mounted on the gas line as taught by Miller et al. to limit the pressure of gas delivered by the pressure source [0091]. The motivation would be to prevent over pressurization of the device which could damage the device or could impart a pressure to the infusion fluid that is dangerous to the patient.
Scholl et al. teaches a support unit having two walls (518 & 520 Fig 5B) that are symmetrically overlapping and having at least two sides of which (3606 Fig 36) are fixed to one another such that the infusion bag can be placed in a compartment defined between the two walls; at least one edge of a first one of the two walls comprising a locking tab (3608 Fig 36) projecting laterally beyond the support unit, a surface of the locking tab being provided with a fastening element ([000229] “Tabs 3608 positioned at the bottom of the pressure vessel 3602 can be configured to attach (e.g., adhere) to a side 3610 of the pressure vessel 3600.”). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Pi et al. to include the two walls as taught by Scholl et al. so pressure can be applied from opposing directions, assisting in constant pressure maintenance on the infusion bag walls [000100] and to include the locking tabs as taught by Scholl et al. to secure the infusion bag inside the support unit after it has been placed inside [00080].
Marak et al. teaches and outer surface of a second one of the two walls (16 Fig 2) being provided with a hook- and-loop fastener (54 Fig 2, [0024]), wherein the hook-and-loop fastener is configured to secure the infusion bag (34 Fig 4) in the compartment through attachment of the locking tab (50 & 52 Fig 2) to the hook-and-loop fastener (See 52 attached to 54 Fig 5, [0024]). It would have [0024].
Lacroix teaches a pressure infusion device comprising a three-pole coupling unit (45 Fig 7), ends of the gas line (42 & 43 Fig 7) being connected to a first pole and a second pole of the three-pole coupling unit; 	the pressurizations components (23 Fig 7) mounted on the gas line (44 Fig 7) and connected to a third pole of the three-pole coupling unit (see connection of pressurizing means 23 connect via tubing 44 to connector 45 Fig 7); and the pressure infusion device being configured to apply pressure to the infusion bag equally from both sides ([0009] “the pressure transmitted on the bag is uniformly distributed”). It would have been obvious to one of ordinary skill at the time of effective filing for the pressure infusion device of Pi et al. to comprise the limitations as taught by Lacroix to uniformly distribute pressure in the bag to avoid deterioration of the envelope [0009], [0039].
Regarding claim 2, modified Pi et al. teaches the pressure infusion device according to claim 1. Scholl et al. further teaches wherein the two walls are connected to one another at a connecting strip ([000229] “The pressure vessel 3600 is fused along the upper edge 3602 and side edges 3606”, the fusion at 3606 Fig 36 is the connecting strip).
Regarding claim 3, modified Pi et al. teaches the pressure infusion device according to claim 1. Marak et al. further teaches where the fastening element (50 & 52 Fig 2) is an adhesive element consisting of two layers (50 & 52 Fig 2), an outer layer (52 Fig 2) of which having a hook-and- loop closure and a separating projection (50 Fig 2, flap 50 projects from the hook and loop closure 52 to separate it from the outer surface of the walls) projecting from the adhesive element.
Regarding claim 5, modified Pi et al. teaches the pressure infusion device according to claim 3. However, modified Pi et al. fails to teach wherein the adhesive element is connected to a fixing surface having a projection configured to be on a human body.
Marak teaches wherein the adhesive element (50 & 52 Fig 2) is connected to a fixing surface (18 Fig 3) having a projection (12 Fig 3) configured to be on a human body (See Fig 1, the back surface and the projection are configured to be worn on a human body). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Pi et al. to include the limitations as taught by Marak to provide a way for the IV pack to be carried “in a convenient, non-encumbering, hands-free suspended condition” [0028], [0032].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 201418921 Y) in view of Miller et al. (US 2010/0204649 A1), Scholl et al. (WO 2017/184777 A1), Marak et al. (US 2010/0324532 A1), Lacroix (EP 0676214 A1), and Kamen et al. (US 2016/0038671 A1).
Regarding claim 4, modified Pi et al. teaches the pressure infusion device according to claim 3.  Marak teaches the adhesive element (50 & 52 Fig 2) is attached to the outer surface of the second one of the two walls (16 Fig 2) by way of a fastening strip (54 Fig 2). However, modified Pi et al. fails to teach wherein the fastening strip is a circular fastening strip.
Kamen et al. teaches a fastening strip is a circular fastening strip (220 Fig 10A). It would have been obvious to one of ordinary skill at the time of effective filing for the fastening strip of modified Pi et al. to be circular as taught by Kamen et al. since such a modification of shape is a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP 2144.04 IV B.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 201418921 Y) in view of Miller et al. (US 2010/0204649 A1), Scholl et al. (WO 2017/184777 A1), Marak et al. (US 2010/0324532 A1), Lacroix (EP 0676214 A1), and Ross et al. (US 5,743,878 A) .
Regarding claim 6, modified Pi et al. teaches the pressure infusion device according to claim 1. However, modified Pi et al. fails to teach wherein the compartment is sized and positioned to retain at least two infusion bags at the same time.
Ross et al. teaches a compartment (12 Fig 9a) is sized and positioned to retain at least two infusion bags at the same time (18’ Fig 9a). It would have been obvious to one of ordinary skill at the time of effective filing for the compartment of modified Pi et al. to be sized and positioned as taught by Ross et al. to carry additional fluid if more volume than is in one infusion bag is necessary for treatment or to carry multiple different types of infusion fluid.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 201418921 Y) in view of Scholl et al. (WO 2017/184777 A1) and Lacroix (EP 0676214 A1).
Regarding claim 7, Pi et al. discloses a pressure infusion device (Fig 1), comprising: a support unit (16 Fig 1) formed of a flexible material ([0045] “The upper and lower inner surfaces of the pressure bag 16 are made of elastic materials”) and having a double-walled housing (see double walls of 16 Fig 3), the double-walled housing defining a compartment therein, the support unit being configured to retain an infusion (1 Fig 1) in the compartment ([0045] “the liquid medicine bag 1 is put into the pressure bag 16”, see dashed lines Fig 1); and a gas line (17 Fig 1) having a first portion hermetically coupled ([0040], the gas line would be hermetically connected to allow pressurization of the air-filled housing) to the wall of the double-walled housing, the gas line being further coupled to an inflator (21 Fig 1). However, Pi et al. fails to disclose the double-walled housing comprising a first wall and a second wall coupled to one another, and the gas line having a first portion hermetically coupled to the first wall and a second portion hermetically coupled to the second wall such that pressure is applied to the infusion from both sides.
Scholl et al. teaches a double-walled housing ([000100] “two air chambers”) comprising a first wall (518 Fig 5B) and a second wall (520 Fig 5B) coupled to one another (3606 Fig 36). It would have [000100].
Lacroix teaches a pressure infusion device comprising a gas line having a first portion (42 Fig 7) coupled to a first wall (20’ Fig 7) and a second portion (43 Fig 7) coupled to a second wall (20’’ Fig 7) such that pressure is applied to the infusion from both sides ([0009] “the pressure transmitted on the bag is uniformly distributed”). It would have been obvious to one of ordinary skill at the time of effective filing for the pressure infusion device of Pi et al. to comprise the limitations as taught by Lacroix to uniformly distribute pressure in the bag to avoid deterioration of the envelope [0009], [0039].
Regarding claim 9, Pi et al. discloses a method comprising: providing a pressure infusion device (Fig 1), comprising: a support unit (16 Fig 1) formed of a flexible material ([0045] “The upper and lower inner surfaces of the pressure bag 16 are made of elastic materials”) and having a double-walled housing (see double walls of 16 Fig 3), the double-walled housing defining a compartment therein, the support unit being configured to retain an infusion (1 Fig 1) in the compartment ([0045] “the liquid medicine bag 1 is put into the pressure bag 16”, see dashed lines Fig 1); and a gas line (17 Fig 1) having a first portion hermetically coupled ([0040], the gas line would be hermetically connected to allow pressurization of the air-filled housing) to the wall of the double-walled housing, the gas line being further coupled to an inflator (21 Fig 1). However, Pi et al. fails to disclose the double-walled housing comprising a first wall and a second wall coupled to one another, and the gas line having a first portion hermetically coupled to the first wall and a second portion hermetically coupled to the second wall such that pressure is applied to the infusion from both sides. 
Scholl et al. teaches a double-walled housing ([000100] “two air chambers”) comprising a first wall (518 Fig 5B) and a second wall (520 Fig 5B) coupled to one another (3606 Fig 36). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Pi et al. to [000100].
Lacroix teaches a pressure infusion device comprising a gas line having a first portion (42 Fig 7) coupled to a first wall (20’ Fig 7) and a second portion (43 Fig 7) coupled to a second wall (20’’ Fig 7) such that pressure is applied to the infusion from both sides ([0009] “the pressure transmitted on the bag is uniformly distributed”). It would have been obvious to one of ordinary skill at the time of effective filing for the pressure infusion device of Pi et al. to comprise the limitations as taught by Lacroix to uniformly distribute pressure in the bag to avoid deterioration of the envelope [0009], [0039].
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 201418921 Y) in view of Scholl et al. (WO 2017/184777 A1), Lacroix (EP 0676214 A1), Miller et al. (US 2010/0204649 A1), and Marak et al. (US 2010/0324532 A1).
Regarding claim 8, modified Pie et al. teaches the pressure infusion device according to claim 7. Pi et al. further teaches further comprising: a cannula (7 Fig 1), at least one flow regulator (4 Fig 1), and a valve assembly (5 Fig 1, [0035] “The positive pressure connector 5 is composed of a one-way valve”); a pressure gauge (19 Fig 1) mounted on the gas line and further connected to a rubber pump (21 Fig 1) with a valve (20 Fig 1) positioned therebetween. Lacroix further teaches a three-pole coupling unit (45 Fig 7) comprising a first pole, a second pole, and a third pole, wherein ends of the gas line (42 & 43 Fig 7) are connected to the first pole and the second pole, the pressurizations components (23 Fig 7) mounted on the gas line (44 Fig 7) and connected to the third pole of the three-pole coupling unit (see connection of pressurizing means 23 connect via tubing 44 to connector 45 Fig 7). However, modified Pi et al. fails to teach at least one edge of a first one of the two walls comprising a locking tab projecting laterally beyond the support unit, a surface of the locking tab being provided with a fastening element; and an outer surface of a second one of the two walls being provided with a hook- and-loop fastener, wherein 
Miller et al. teaches a pressure relief device ([0087] “a pressure relief valve”) mounted on the gas line (130 Fig 8B). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Pi et al. to include the pressure relief device as taught by Miller et al. to limit the amount of pressure delivered to the fluid in the bag [0087].
Scholl et al. further teaches at least one edge of a first one of the two walls comprising a locking tab (3608 Fig 36) projecting laterally beyond the support unit, a surface of the locking tab being provided with a fastening element ([000229] “Tabs 3608 positioned at the bottom of the pressure vessel 3602 can be configured to attach (e.g., adhere) to a side 3610 of the pressure vessel 3600.”); wherein the device is configured to secure an infusion bag in the compartment through attachment of the locking tab. It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Pi et al. to include the locking tabs as taught by Scholl et al. to secure the infusion bag inside the support unit after it has been placed inside [00080].
Marak et al. teaches and outer surface of a second one of the two walls (16 Fig 2) being provided with a hook- and-loop fastener (54 Fig 2, [0024]), wherein the device is configured to secure an infusion bag (34 Fig 4) in the compartment through attachment of the locking tab (50 & 52 Fig 2) to the hook-and-loop fastener (See 52 attached to 54 Fig 5, [0024]). It would have been obvious to one of ordinary skill at the time of effective filing for the fastener of modified Pi et al. to have the limitations as taught by Marak et al. to provide an adjustable closure for the support unit, where “the closure flap member may be readjusted periodically as might be required to continue to snugly confine the IV bag as its fluid contents are continuingly depleted” [0024].
Regarding claim 10, modified Pie et al. teaches the method of claim 9. Pi et al. further teaches further comprising: a cannula (7 Fig 1), at least one flow regulator (4 Fig 1), and a valve assembly (5 Fig 1, [0035] “The positive pressure connector 5 is composed of a one-way valve”); a pressure gauge (19 Fig 1) mounted on the gas line and further connected to a rubber pump (21 Fig 1) with a valve (20 Fig 1) positioned therebetween. Lacroix further teaches a three-pole coupling unit (45 Fig 7) comprising a first pole, a second pole, and a third pole, wherein ends of the gas line (42 & 43 Fig 7) are connected to the first pole and the second pole, the pressurizations components (23 Fig 7) mounted on the gas line (44 Fig 7) and connected to the third pole of the three-pole coupling unit (see connection of pressurizing means 23 connect via tubing 44 to connector 45 Fig 7). However, modified Pi et al. fails to teach at least one edge of a first one of the two walls comprising a locking tab projecting laterally beyond the support unit, a surface of the locking tab being provided with a fastening element; and an outer surface of a second one of the two walls being provided with a hook- and-loop fastener, wherein the pressure and pressure relief device is configured to secure an infusion bag in the compartment through attachment of the locking tab to the hook-and-loop fastener. 
Miller et al. teaches a pressure relief device ([0087] “a pressure relief valve”) mounted on the gas line (130 Fig 8B). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Pi et al. to include the pressure relief device as taught by Miller et al. to limit the amount of pressure delivered to the fluid in the bag [0087].
Scholl et al. further teaches at least one edge of a first one of the two walls comprising a locking tab (3608 Fig 36) projecting laterally beyond the support unit, a surface of the locking tab being provided with a fastening element ([000229] “Tabs 3608 positioned at the bottom of the pressure vessel 3602 can be configured to attach (e.g., adhere) to a side 3610 of the pressure vessel 3600.”); wherein the device is configured to secure an infusion bag in the compartment through attachment of the locking tab. It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Pi et al. to include the locking tabs as taught by Scholl et al. to secure the infusion bag inside the support unit after it has been placed inside [00080].
(16 Fig 2) being provided with a hook- and-loop fastener (54 Fig 2, [0024]), wherein the device is configured to secure an infusion bag (34 Fig 4) in the compartment through attachment of the locking tab (50 & 52 Fig 2) to the hook-and-loop fastener (See 52 attached to 54 Fig 5, [0024]). It would have been obvious to one of ordinary skill at the time of effective filing for the fastener of modified Pi et al. to have the limitations as taught by Marak et al. to provide an adjustable closure for the support unit, where “the closure flap member may be readjusted periodically as might be required to continue to snugly confine the IV bag as its fluid contents are continuingly depleted” [0024].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 9:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783